The "nub" of this case is contained in that paragraph of the majority opinion wherein it is said: "If mutuality is the test, the evidence is insufficient. . . . The mere fact that respondent did not make a charge for the use of the room is too slender a thread upon which to hang a mutuality of interest."
If this is a correct statement of the inferences deducible from the evidence, then the result reached is unassailable. But the facts fail to justify this conclusion. As testified to at the trial, and found in the majority opinion, they are that respondent operates a large meat packing plant in Seattle, and that on its premises and adjoining its garage is a room used as a restaurant, where employees of respondent and some outsiders take their meals. Appellant's employer made arrangements with respondent whereby she was to use this room for a restaurant to serve meals to respondent's employees and also to outsiders. She was to pay no rental, and was to have sole charge of the business. *Page 318 
These facts were presented to a jury. Now, what inference naturally follows from these facts? The paramount and logical inference is that it was to the interest of respondent that the restaurant be maintained upon its property, else why this free rental? It is unusual for one to have premises rent free, and we must naturally conclude, at least until the contrary is shown, that it was to the interest of respondent. The custom of large factories, whose place of business is far removed from the business section of the city as is this one, of operating or having operated a restaurant upon their premises, so that their employees may be able to have warm meals at the lunch hour, is so well known that it is the very first fact that naturally comes to one's mind in considering the evidence in this case.
The majority opinion says that it could be argued with as much plausibility that no rental was charged, because (a) respondent considered the room of no value, or, (b) because it desired to be of some assistance to appellant's employer. But it can easily be demonstrated that these suppositions are contrary to human experience. The first one, i.e., that respondent considered the room of no value, may be answered by the statement that any room which is capable of being used, and is used, for business purposes, has a real and substantial rental value. How large that value is must depend upon all the circumstances. But that it has a value, no one will doubt.
Respondent is a commercial corporation engaged in the meat packing business, for one purpose only, and that is for profit. Is it to be assumed for a single moment that a portion of its property, including a building capable of being used for a restaurant, is given rent free to a third party? I do not want to be understood that it might not be a fact which could be *Page 319 
proven before a jury, that there were circumstances which caused respondent to believe the room had no particular value, and therefore it asked no rental, but I do protest a legal finding that it is as natural a presumption as that free rent was given because of some benefit flowing to respondent.
The next presumption is said to be that perhaps respondent desired to be of some assistance to appellant's employer. This is the first time I have ever seen it asserted that, when one receives something of value from another, there is either a presumption or inference that it is a gift. That the presumption is just the opposite is attested by every text-writer and recorded decision. The rule is that gifts are not presumed between parties, and that the burden is upon the one asserting a gift to establish that fact by evidence. In this case, there is neither relationship nor any other of the concomitants that indicate the slightest basis for a gift.
In this connection it must be borne in mind that, even if a relationship had been shown between appellant's employer and some officer of the respondent, the fact thereof would be of no probative value, since respondent is a corporation, and its officers would not likely be attempting to "give", even to their relatives, the property of the corporation.
Suppose respondent should sue appellant's employer for rent. Would the fact that she had paid no rent raise the presumption of gift? Certainly not. The burden would be on the tenant to establish the fact of gift, if such it be.
The only reasonable inference, and the one which the jury had a right to draw from the evidence introduced by appellant, was that there was a mutuality of interest. We held, as the majority opinion points out, *Page 320 
in Gasch v. Rounds, 93 Wash. 317, 160 P. 962, that mutuality of interest was sufficient to create the injured party an invitee. We quoted approvingly from Elliott, Railroads (2d ed.), § 1249, that "The test of mutuality announced by the supreme court of Massachusetts seems to be the best that has been suggested."
A case similar to this is Illinois Central R. Co. v.Hopkins, 200 Ill. 122, 65 N.E. 656, where the court held that evidence that a plaintiff for many years had been carrying meals to mail clerks on the defendant's cars, under an agreement with the clerks, and with the knowledge and consent of the defendant, was sufficient to authorize the jury to find that plaintiff was there by implied invitation in a matter in which the defendant was interested.
I do not understand the majority opinion to hold that, if there was a mutuality of interest, then appellant was not an invitee because of the particular place where the injury occurred, although it might be so construed. If such be the holding, then attention should be called to the fact that appellant was hurt at a place commonly used in going to and from her work, and in a place which the sign placed by respondent indicates an implied, if not an express, invitation to use.
The trial court should have held that the reasonable inference from the evidence offered by appellant was such as to indicate a mutuality of interest, and placed respondent upon its proof.
I therefore dissent.
HOLCOMB and MAIN, JJ., concur with ASKREN, J. *Page 321